Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed April 28, 2021.

Drawings
The drawing correction filed October 14, 2020 has been approved.

Specification
The abstract of the disclosure is objected to because “the panel” on lines 6-7 is confusing since it is unclear to which of the plurality of panels set forth above the applicant is referring.  On line 9, “a side frame member” is confusing since it is unclear what element of the invention includes the side frame member to which the applicant is referring.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “for the latch” on line 19 of claim 18 render the claims indefinite because it is unclear how the latch is for itself.  Note that the protruding member having a tapered or rounded leading surface is part of the latch.  Thus, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US 3893261) in view of Langer et al. (US 2010/0242365).
Cribben discloses a frame assembly with a first sliding panel 24 and a second fixed panel (not numbered, but shown in figure 1 and as element 22 on lines 38-39 of column 2), comprising:

the right section includes right section walls 62 and 65 (fig. 2), the right section walls define a right side channel (labeled below);
the left section include left section walls (not shown), the left section walls define a left side channel (not shown); 
the first sliding panel 24 comprising a first lower edge (not shown),
a latch 30, 41 engaged with a forward edge of the first sliding panel 24, the latch includes a central body 41 and a pawl member 30 pivotally engaged with the central body 41, the central body includes a channel (labeled below) to receive the forward edge, wherein the central body includes a protruding member (labeled below) having a tapered or rounded leading surface (labeled below) for the latch, the tapered or rounded leading surface to enter into one of the right side the channel of the right section or the left side channel of the left section; and, 
a striker 61 integrated into the left section when the tapered or rounded leading surface enters the left side channel, or the striker integrated into the right section when the tapered or rounded leading surface enters the right side channel (claim 18);
wherein the protruding member (labeled below) positions the latch relative to the right section when the protruding member enters the right section (claim 19);
wherein when the protruding member (labeled below) enters the right side channel of the right section, the protruding member is in between the right section walls of the right frame section (claim 20);

wherein the latch includes a pawl member having a first locking surface (labeled below) with a first negative angle relative to a second locking surface (labeled below) with a second negative angle of the striker in a locked position of the latch (claim 22);
wherein the latch includes a hook portion 94 that engages with an opposing side of the striker (claim 23);
wherein the latch includes the pawl member 30 having a first locking surface (labeled below) and the striker 62 includes a second locking surface (labeled below), wherein the latch includes the protruding member that enters the channel of the left or right sections to align the first locking surface and the second locking surface (claim 24);
wherein the latch 30, 41 includes the protruding member that enters into one of the right side channel of the right section or the left side channel of the left section to position the latch relative to the left or right frame section, wherein the protruding member is a bull-nose (claim 25);
wherein the striker is integral to the left or right section (claims 26 and 27);
wherein the latch covers most of the forward edge of the first sliding panel (claim 28);
wherein the channel of the central body 41 is configured to receive the forward edge of the first sliding panel 24 between an inner wall of the central body and an outer wall of the central body (claim 29);

wherein the pawl member 30 is biased toward a closed position by a spring member 89 (claim 31);
wherein the pawl member 30 incudes a first sloped end (not numbered, but shown in figure 2), and the striker 62 includes a second sloped end (not numbered, but shown in figure 2), and the first sloped end is configured to move against the second sloped end when the first sliding panel is moved toward a closed position (claim 32);
wherein the first sliding panel 24 is configured to slide to a closed position, wherein the latch comprises the central body 41 and the pawl member 30 pivotally engaged with the central body, wherein the pawl member includes a first sloped end (not numbered, but shown in figure 2), and the striker 62 includes a second sloped end (not numbered, but shown in figure 2), and the first sloped end is configured to move against the second sloped end when the sliding panel is moved to the closed position (claim 33);
the first sliding panel 24 is configured to slide to a closed position, wherein the latch engages with the striker to maintain the first sliding panel in the closed position (claim 34).
Cribben is silent concerning a second sliding panel, the lower section of the frame defining a first channel and a second channel.
However, Langner et al. discloses a frame assembly comprising first 23 and second 24 sliding panels, a lower frame section 11 including first 21 and second 22 channels, wherein the first sliding panel 23 includes a first lower edge (not numbered, 
wherein the first 23 and second 24 sliding panels are configured to open and close an opening of the frame by sliding the first and second sliding panels relative to the frame (claim 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cribben with a second sliding panel and first and second channels in the lower section of the frame to enable a user to select which side of the frame to open and to ensure the proper movement of the first and second panels as they move between opened and closed positions, respectively.
The limitations of the frame sections being extrusions have been treated as a product by process limitations and, as such, is anticipated by the product as set forth above.
With respect to claim 35, an additional latch 30, 41 would be provided for the second sliding panel.

    PNG
    media_image1.png
    1254
    1078
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.

The applicant’s argument that the protruding member of Cribben is not rounded or tapered when viewed in its entirety, is not persuasive.  The claims do not require the entirety of the protruding member be rounded or tapered.  As long as part of the protruding member is rounded or tapered, the protruding member can be referred to as being rounded or tapered.
The applicant’s argument that the protruding member of Cribben is not a leading surface for the latch is not persuasive.  A structure can have more than one leading surface and, since the applicant has not further differentiated the leading surface in the applicant’s invention from the leading surface of Cribben, the leading surface of one of the “tips” of Cribben meets the applicant’s recitation of the tapered or rounded surface being a leading surface of the latch.  
The applicant’s comments concerning claim 19 are not persuasive.  As the sliding panel 24 moves into a closed position, at least the seal (labeled above) engages the protruding member which positions the latch relative to the right section when the protruding member enters the right side channel.
The applicant’s comments concerning claim 25 are not persuasive.  As noted above, as long as part of the protruding member has a bull-nose structure, the protruding member can referred to as being a bull-nose.  Additionally, the applicant’s 
The applicant’s comments concerning claim 28 are not persuasive.  The latch assembly of Cribben includes the structure 41 which extends from the top rail 35 to the bottom rail 37 as set forth on lines 16-21 of column 4.  Thus, the latch 30, 41 covers most of the forward edge of the sliding panel 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.